Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Plan Administrator Oritani Bank Employees Savings & Profit Sharing Plan and Trust We consent to the incorporation by reference in registration statements No. 333-170136 on Form S-8 of Oritani Financial Corp. of our report dated July 13, 2015, relating to the statement of net assets available for benefits ofthe Oritani Bank Employees Savings & Profit Sharing Plan and Trust as of December 31, 2014 and the related statement of changes in net assets available for benefits for the year then ended, and the supplemental schedule H, Part IV – Line 4: - Schedule of Assets (Held at End of Year) as of December 31, 2014, which report appears in the December 31, 2014 Annual Report on Form 11-K of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust. /s/ Demetrius Berkower LLC Wayne, New Jersey July 13, 2015
